Exhibit 10.3

 

AMENDMENT NO. 2 TO
ADDITIONAL CONSIDERATION AGREEMENT

 

This AMENDMENT NO. 2 TO ADDITIONAL CONSIDERATION AGREEMENT (this “Amendment”) is
made as of April 29, 2014, by and among American West Potash LLC, a Delaware
limited liability company (the “Company”), Apache County Land & Ranch, LLC, a
Nevada limited liability company (“Apache”), and The Karlsson Group, Inc., an
Arizona corporation (“Karlsson”), with respect to the following facts:

 

RECITALS

 

WHEREAS, the Company and Karlsson entered into that certain Additional
Consideration Agreement dated as of August 1, 2012 (the “Original Agreement”);

 

WHEREAS, the Company, Apache, and Karlsson entered into that certain Amendment
to Additional Consideration Agreement dated as of April 15, 2013, amending the
Original Agreement (as so amended, the “Additional Consideration Agreement”);

 

WHEREAS, Prospect Global Resources, Inc., a Delaware corporation, Prospect
Global Resources, Inc., a Nevada corporation, the Company and Karlsson are
entering into that certain Seventh Extension Agreement dated as of April 29,
2014 (the “Seventh Extension Agreement”); and

 

WHEREAS, it is a requirement of the Seventh Extension Agreement that the
Company, Apache and Karlsson amend the Additional Consideration Agreement.

 

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:

 

AGREEMENT

 

1.                                      Amendments.

 

(a)                                 Section 3(a) of the Additional Consideration
Agreement is hereby deleted and replaced in its entirety with the following:

 

“In accordance with the terms and conditions of this Agreement, the Company
hereby grants to Karlsson as additional consideration an amount equal to three
percent (3%) of one hundred percent (100%) of the Gross Sales of all Authorized
Minerals extracted and sold by the Company from the AWP Area (the “Additional
Consideration”). An example of the calculation of the Additional Consideration
is attached hereto as Exhibit “B.”

 

(b)                                 Exhibit B to the Additional Consideration
Agreement is hereby deleted and replaced in its entirety by Exhibit B to this
Agreement.

 

--------------------------------------------------------------------------------


 

2.                                      Miscellaneous.

 

(a)                                 No Other Amendment.  Except as expressly
amended by this Amendment (and as the Additional Consideration Agreement may
hereafter be amended, including, but not limited to, by those certain Royalty
Agreements executed in favor of Karlsson by the Company and Apache,
respectively, dated as of April 29, 2014), all provisions of the Additional
Consideration Agreement shall remain in full force and effect, and the parties
thereto and hereto shall continue to have all their rights and remedies under
the Additional Consideration Agreement. In the event of a conflict between the
terms and provisions of this Amendment and the terms and provisions of the
Additional Consideration Agreement, the provisions of this Amendment shall
govern.

 

(b)                                 Relation to Original Agreement.  This
Amendment constitutes an integral part of the Additional Consideration
Agreement. Upon the effectiveness of this Amendment, each reference in the
Additional Consideration Agreement to “this Agreement,” “hereunder,” “hereof,”
or words of like import referring to the Additional Consideration Agreement,
shall mean and be a reference to the Additional Consideration Agreement as
amended hereby.

 

(c)                                  Successors and Assigns.  This Amendment
shall be binding on and shall inure to the benefit of the parties hereto and
their respective successors and assigns except as otherwise provided herein.

 

(d)                                 Counterparts.  This Amendment may be
executed by the parties hereto on any number of separate counterparts, any of
which may be executed and transmitted by facsimile, and each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.

 

(e)                                  Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the laws of the State of Arizona,
without regard to its principles of conflicts of law.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

 

THE COMPANY:

 

 

 

 

 

 

 

 

AMERICAN WEST POTASH LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Gregory Dangler

 

 

Name: Gregory Dangler

 

 

Title: President, CEO and Secretary

 

 

 

STATE OF                                      

 

 

 

 

 

 

 

COUNTY OF                                      

} SS.

 

 

 

On                                            before me,
                                                                                    ,
personally appeared
                                                                                    ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

Signature:

 

 

 

3

--------------------------------------------------------------------------------


 

 

 

APACHE:

 

 

 

 

 

APACHE COUNTY LAND & RANCH, LLC

 

 

a Nevada limited liability company

 

 

 

 

 

By: American West Potash LLC

 

 

Its: Sole Member

 

 

 

 

 

 

 

 

By:

/s/ Gregory Dangler

 

 

Name: Gregory Dangler

 

 

Title: President, CEO and Secretary

 

 

 

STATE OF                                      

 

 

 

 

 

 

 

COUNTY OF                                      

} SS.

 

 

 

On                                            before me,
                                                                                    ,
personally appeared
                                                                                    ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

Signature:

 

 

 

4

--------------------------------------------------------------------------------


 

 

 

KARLSSON:

 

 

 

 

 

THE KARLSSON GROUP, INC.,

 

 

an Arizona corporation

 

 

 

 

 

 

 

 

By:

/s/ Michael Stone

 

 

Name: Michael Stone

 

 

Title: CFO/Treasurer

 

 

 

STATE OF                                      

 

 

 

 

 

COUNTY OF                                       } SS.

 

 

 

On                                            before me,
                                                                                    ,
a notary public, personally appeared
                                                                                    ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

Certify under PENALTY OF PERJURY under the laws of the State of California that
the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

Signature:

 

 

(Seal)

 

5

--------------------------------------------------------------------------------


 

Amendment No. 2 to Additional Consideration Agreement
Exhibit B

 

Exhibit “B”

 

Apache and American West Potash/Karlsson Group Royalty Calculation Example

 

Quarter Ending 
(Mo./Yr.)

 

Quarterly Weighted
Averages Sales price
per Ton of Potash

 

Potash Sold (tons)*

 

Gross Sales ($)*

 

Total Royalty Due 
(3%)*

 

Cumulative Royalty
Paid ($)*

 

June-14

 

$

494.33

 

1500.00

 

$

741,495.00

 

$

22,244.85

 

$

22,244.85

 

Sep-14

 

$

536.03

 

2290.00

 

$

1,227,508.70

 

$

36,825.26

 

$

59,070.11

 

Dec-14

 

$

506.04

 

2335.00

 

$

1,181,603.40

 

$

35,448.10

 

$

94,518.21

 

Mar-15

 

$

500.39

 

2250.00

 

$

1,125,877.50

 

$

33,776.33

 

$

128,294.54

 

 

--------------------------------------------------------------------------------

* Numbers in thousands

 

--------------------------------------------------------------------------------